DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Reciting the intended use of the electromagnetic energy converter of claim 1 in a switch doses not further limit the structure of the electromagnetic energy converter nor recited additional structure to operate for the claimed use.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hamajima [US 4,924,123] in view of Merrit et al. [US 4,500,827].
Claim 1. Hamajima discloses an electromagnetic energy converter [figures 1-4] comprising: at least one conductive coil [10] having a main axis, a single-piece multipole magnet [5, figure 2] comprising at least three magnetised zones of the same dimensions aligned along an elongation axis of the multipole magnet [figure 2], said multipole magnet being arranged in such a way that each of the magnetised zones is contiguous with at least one other of the magnetised zones and the magnetic polarities of two adjacent magnetised zones are essentially oriented so that they are anti-parallel in a direction perpendicular to the elongation axis [figure 2], and a ferromagnetic yoke [11/12] comprising a frame [12] and a main section [11] arranged so as to form two magnetic loops respectively referred to as a first magnetic loop and a second magnetic loop [see annotated figure 4 below], which are adjacent at the main section, wherein the main section passes through at least one conductive coil [figure 4], the yoke further comprises a main air-gap disposed on the main section, and two lateral air-gaps, respectively referred to as a first lateral air-gap and a second lateral air-gap which are disposed on the frame [see annotated figure 4 below], and the main air-gap, the first lateral air-gaps and the second lateral air-gap are arranged in such a way as to form a guide member into which the multipole magnet is inserted by sliding [figures 1-4], and in such a way as to allow magnetic coupling of three successive magnetised zones with, respectively, the first lateral air-gap, the main air-gap, and the second lateral air- gap [see annotated figure 4 below].
  
    PNG
    media_image1.png
    443
    587
    media_image1.png
    Greyscale

Hamajima fails to teach that the at least one conductive coil is wound around the main section such that the main section passes through the at least one conductive coil along the main axis.
Merrit et al. teaches a linear reciprocating electrical generator [figure 1], a ferromagnetic yoke [24] comprising a frame and a main section arranged so as to form two magnetic loops respectively referred to as a first magnetic loop and a second magnetic loop, which are adjacent at the main section [see annotated figure 1 below], wherein at least one conductive coil [26] is wound around the main section [32] such that the main section [32] passes through the at least one conductive coil [26] along the main axis [see annotated figure 1 below].

    PNG
    media_image2.png
    832
    801
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the orientation of the coils of the electromagnetic energy converter of Hamajima to be arranged so that the at least one conductive coil is wound around the main section such that the main section passes through the at least one conductive coil along the main axis in order to adjust the magnetic interaction between the magnets and coil(s) since a simple substitution of one known element for another [in this case a coil which encircle the permanent magnet vs a coil adjacent to the permanent magnet], producing a predictable result, renders the claim obvious.
Claim 2, Hamajima as modified discloses the electromagnetic energy converter according to claim 1, wherein Hamajima further discloses that each of the magnetised zones from the at least three magnetised zones comprises a permanent magnet [5; figure 2].  
Claim 4, Hamajima as modified discloses the electromagnetic energy converter according to claim 1, wherein Hamajima further discloses that the multipole magnet comprises 4 or 5 magnetised zones [figure 2, there are 4 magnetized zones].  
Claim 5, Hamajima as modified discloses the electromagnetic energy converter according to claim 1, wherein Hamajima further discloses that the at least one conductive coil [10] comprises two conductive coils [10], respectively referred to as a first conductive coil and a second conductive coil, the first conductive coil and the second conductive coil each being disposed entirely on either side of the main air-gap [figures 1 and 3, after combining the teaching of the coil orientation of Merrit et al., the coils are located entirely on either side of the gap, Merrit et al. figures 1 and 7]
Claim 6, Hamajima as modified discloses the electromagnetic energy converter according to claim 5, wherein Hamajima further discloses that the converter is symmetric relative to a plane perpendicular to the main axis [figures 1 and 3].
Claim 7, Hamajima as modified discloses the electromagnetic energy converter according to claim 1, wherein Hamajima further discloses that the frame is a rectangular frame which comprises a first lateral section and a second lateral section parallel to the main section and at which the first lateral air-gap and the second lateral air-gap are respectively disposed [see annotated figure 4 above].
Claim 8, Hamajima as modified discloses the electromagnetic energy converter according to claim 1, wherein Hamajima further discloses that the gaps of the first lateral air-gap, the second lateral air-gaps and the main air-gap are equal [figures 1, 3 and 4].  
Claim 9, Hamajima as modified discloses the converter according to claim 1. Although a switch comprising a converter according to claim 1 is not specifically disclosed, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamajima [US 4,924,123] in view of Merrit et al. [US 4,500,827], as applied to claim 1 above, and further in view of Wessel [DE 19852480] (Applicant cited prior art and translation).
Claim 3, Hamajima discloses the converter according to claim 1, wherein the converter is attached to a stirling engine [col. 2 lines 23-25] to generate electricity.
Hamajima fails to teach that the converter further comprises a return member intended to force the multipole magnet to adopt a first stable position of magnetic equilibrium when no external force is exerted on the multipole magnet, the first stable position of magnetic equilibrium corresponds to a position of the multipole magnet for which three successive and predetermined magnetised zones, referred to as a first magnetised zone, a second magnetised zone, and a third magnetised zone are magnetically coupled with, respectively, the first lateral air-gap, the main air-gap, and the second lateral air-gap, and the third magnetised zone is disposed at one end of the multipole magnet.  
Wessel teaches a converter further comprises a return member [F1/F2] intended to force the multipole magnet to adopt a first stable position of magnetic equilibrium when no external force is exerted on the multipole magnet, the first stable position of magnetic equilibrium corresponding to a position of the multipole magnet for which three successive and predetermined magnetised zones, referred to as a first magnetised zone, a second magnetised zone and a third magnetised zone are magnetically coupled with, respectively, the first lateral air-gap, the main air-gap and the second lateral air-gap, more particularly, the third magnetised zone being disposed at one end of the multipole magnet [paragraph 0019]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the converter of Hamajima to operate with return elements of Wessel to force the multipole magnet to adopt a first stable position of magnetic equilibrium when no external force is exerted on the multipole magnet in order to eliminate or reduce the need for an electromagnetic actuator to move the multi-pole magnet [paragraph 0005 and 0009].
Claim 10, Hamajima discloses the converter according to claim 2, wherein the converter is attached to a stirling engine [col. 2 lines 23-25] to generate electricity.
Hamajima fails to teach that the converter further comprises a return member intended to force the multipole magnet to adopt a first stable position of magnetic equilibrium when no external force is exerted on the multipole magnet, the first stable position of magnetic equilibrium corresponds to a position of the multipole magnet for which three successive and predetermined magnetised zones, referred to as a first magnetised zone, a second magnetised zone, and a third magnetised zone are magnetically coupled with, respectively, the first lateral air-gap, the main air-gap, and the second lateral air-gap, and the third magnetised zone is disposed at one end of the multipole magnet.  
Wessel teaches a converter further comprises a return member [F1/F2] intended to force the multipole magnet to adopt a first stable position of magnetic equilibrium when no external force is exerted on the multipole magnet, the first stable position of magnetic equilibrium corresponding to a position of the multipole magnet for which three successive and predetermined magnetised zones, referred to as a first magnetised zone, a second magnetised zone and a third magnetised zone are magnetically coupled with, respectively, the first lateral air-gap, the main air-gap and the second lateral air-gap, more particularly, the third magnetised zone being disposed at one end of the multipole magnet [paragraph 0019]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the converter of Hamajima to operate with return elements of Wessel to force the multipole magnet to adopt a first stable position of magnetic equilibrium when no external force is exerted on the multipole magnet in order to eliminate or reduce the need for an electromagnetic actuator to move the multi-pole magnet [paragraph 0005 and 0009].

Response to Arguments
Applicant’s arguments, filed 05/17/2022, with respect to the rejection(s) of currently amended claim(s) 1-10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Merrit et al. [US 4,500,827].  Merrit et al. teaches an electromagnetic energy converter wherein the coils are arranged to the side of the permanent magnets.  When combined tithe the previous prior art of record, Hamajima [US 4,924,123], the invention as claimed is disclosed.  See rejection above for further details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837